

116 SRES 162 ATS: Supporting the designation of April 2019 as “National Donate Life Month”.
U.S. Senate
2019-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 162IN THE SENATE OF THE UNITED STATESApril 11, 2019Ms. Warren (for herself and Ms. Collins) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsMay 6, 2019 Committee discharged; considered and agreed toRESOLUTIONSupporting the designation of  April 2019 as National Donate Life Month.
	
 Whereas, in April 2019, more than 113,000 individuals were on the official waiting list for organ donation managed by the Organ Procurement and Transplantation Network established under section 372 of the Public Health Service Act (42 U.S.C. 274) (referred to in this preamble as the national transplant waiting list);
 Whereas, in 2018, 36,529 transplant procedures were performed in the United States with organs from 10,721 deceased donors and 6,841 living donors, yet on average, 20 people die each day while waiting for an organ donation;
 Whereas more than 150,000,000 people in the United States are registered to be organ and tissue donors, yet the demand for donated organs outweighs the supply of organs made available each day;
 Whereas, in 2018, a record was set for the number of organ transplants performed in a single year, for the sixth consecutive year, yet every 10 minutes, 1 person is added to the national transplant waiting list;
 Whereas organ donation from a single deceased donor can benefit up to 8 individuals, and tissue donation from a single deceased donor can benefit an additional 75 individuals;
 Whereas a living donor can donate a kidney or a portion of a lung or the liver to save the life of another individual; and
 Whereas April is traditionally recognized as National Donate Life Month: Now, therefore, be it  That the Senate—
 (1)supports the designation of April 2019 as National Donate Life Month; (2)supports the goals and ideals of National Donate Life Month;
 (3)supports promoting awareness of organ and tissue donation by increasing public awareness; (4)encourages States, localities, and territories of the United States to support the goals and ideals of National Donate Life Month by issuing a proclamation to designate April as National Donate Life Month;
 (5)commends each individual who— (A)is a registered organ donor who may have a positive effect on the life of another individual; or
 (B)indicates a wish to become an organ and tissue donor; (6)acknowledges the grief of families who face the loss of loved ones and commends the families who, in their grief, choose to donate the organs and tissues of deceased family members;
 (7)recognizes the generous contribution made by each living individual who has donated an organ or tissue to save and enhance the life of another individual;
 (8)acknowledges the advances in medical technology that have enabled organ transplantation with organs donated by living individuals to become a viable treatment option for an increasing number of patients;
 (9)commends the medical professionals and organ donation and transplantation experts who have worked to improve organ donation of deceased and living individuals and to increase the number of deceased and living donors, thus saving more lives; and
 (10)salutes each individual who has helped to give the gift of life by supporting, promoting, and encouraging organ and tissue donation.